UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): April 27, 2012 Nash-Finch Company (Exact name of Registrant as specified in its charter) Delaware 0-785 41-0431960 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 7600 France Avenue South, Minneapolis, Minnesota 55435 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (952) 832-0534 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On April 27, 2012, Nash-Finch Company (“Nash Finch”) issued a press release announcing its results for the twelve weeks ended March 24, 2012. The press release by which these results were announced is furnished herewith as Exhibit 99.1. The press release (including the schedules attached thereto) includes six financial measures that are considered “non-GAAP” financial measures for purposes of the SEC’s Regulation G – Adjusted Consolidated EBITDA, Adjusted EPS, Consolidated EBITDA, Total Leverage Ratio, Organic Revenue Growth, Consolidated EBITDA Margin, Trailing Four Quarter Free Cash Flow to Net Assets and Trailing Four Quarter Free Cash Flow to Net Assets Excluding Strategic Projects. Each of these financial measures is defined in the press release and, as required by Regulation G, Nash Finch has disclosed in the press release information regarding the GAAP financial measures which are most directly comparable to each of these non-GAAP financial measures, and reconciling information between the GAAP and non-GAAP financial measures. Relevant reconciling information is also provided on the “Investor Relations” portion of our website, under the caption “Presentations – Supplemental Financial Information.” These non-GAAP financial measures are included in the press release because Nash Finch management believes that these measures provide useful information to investors because of their importance to the measurement of operating performance and is a metric used to determine payout of performance units pursuant to our Short-Term and Long-Term Incentive Plans. The Company also believes investors find the information useful because it reflects the resources available for strategic investments including, for example, capital needs of the business, strategic acquisitions and debt service. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished as part of this Current Report on Form 8-K: Exhibit No. Description 99.1 Press Release issued by the registrant, dated April 27, 2012. 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NASH-FINCH COMPANY Date: April 27, 2012 By: /s/ Robert B. Dimond Name: Robert B. Dimond Title: Executive Vice President and Chief Financial Officer 2 NASH-FINCH COMPANY EXHIBIT INDEX TO CURRENT REPORT ON FORM 8-K Exhibit No. Description Method of Filing 99.1 Press Release, issued by the Registrant, dated April 27, 2012 Furnished herewith 3
